Exhibit SUMMARY OF EXECUTIVE OFFICER EMPLOYMENT AGREEMENTS Term. Initial term of 36 months (“Initial Term”) from October 1, 2007, to be renewed automatically for successive periods of twelve (12) month’s each (“Renewal Term”) unless written notice to the contrary is given at least sixty (60) days prior to the end of the Initial Term or any Renewal Term. The Employment Agreement is to terminate and replace all other employment agreements between the Executive and the Company. Base Salary. Base salary during the first year of the Initial Term will be as follows, subject to yearly increases thereafter as determined by the Board: $350,000Collier Spark - CEO & President $250,000Mike Sweet - Senior Vice President, CFO & COO $250,000Richard Larsen - Senior Vice President, General Counsel & Secretary $170,000Mike Garcia - Senior Vice President Marketing & Sales $140,000Tim Rohrbach – Vice President, CTO, Engineering Annual Bonus. Annual cash bonus opportunity of 50-200% of Base Salary based on Board approved targets. January 1, 2008 Stock Option Award. Stock Options to be granted as follows: J.
